Citation Nr: 9903039	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This appeal arose from an October 1997 RO rating decision, 
which evaluated the veteran's bilateral hearing loss disorder 
at 0 percent.


REMAND

The veteran has presented a well-grounded claim for increased 
disability evaluation for the service-connected disabilities 
which is the subject of this decision within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
In assessing the veteran's service- connected disabilities, 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second. VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987). See 52 Fed.Reg. 44117-44122 
November 18, 1987 and correction 52 Fed.Reg. 40439 (December 
7, 1987).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness. 38 C.F.R. § 4.85 
(1996).  Under the VA's Schedule for Rating Disabilities, the 
eleven acuity levels are found in Diagnostic Codes (Code) 
6100 to 6110.  Thus, assignments of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

In the instant case, service connection for bilateral hearing 
loss was granted in a July 1997 Board Decision.  The Board's 
decision was made, in part, pursuant to statutory 
presumptions associated with the veteran's combat service, 
service medical records which showed an injury consistent 
with acoustic trauma, in conjunction with the veteran's 
Purple Heart Medal for wounds received in combat, and private 
audiology results that established an etiological 
relationship between the veteran's current bilateral hearing 
loss disorder and service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.

Thereafter, the veteran underwent a September 1997 Audiology 
examination that listed the numeric pure tone thresholds with 
a resulting average pure tone threshold of 61 for the right 
ear and 63 for the left.  The veteran's speech recognition 
score for the right ear was 94 and 90 for the left ear.  
Consistent with 38 C.F.R. § 4.85 (1998), DC 6100, the RO's 
October 1997 rating decision resulted in a noncompensable 
evaluation as the veteran's right ear was at Level II and the 
left ear was at Level III.

Subsequently, the veteran's February 1998 notice of 
disagreement included a summary report of results from a 
November 1997 private audiological evaluation that did not 
list numeric pure tone threshold levels, and, as such, would 
ordinarily be invalid for VA hearing loss evaluation purposes 
under the Rating Schedule. Following the RO's submission of a 
February 1998 statement of the case and an October 1998 
hearing before the Board, the veteran submitted additional 
audiometric evaluations undertaken by the same private 
facility since 1989, all of which are of record.  The results 
of an October 1998 audiometric evaluation, in particular, 
again, although uncertified and presenting raw data for the 
most part, appear to be suggestive of a more severe level of 
bilateral hearing loss that, under VA guidelines, would 
result in a higher compensable evaluation.  

Clearly, the veteran's most recent private audiology findings 
serve to indicate that the veteran's hearing acuity may be 
worse than that reflected on the most recent VA examination.  
On this basis, the veteran has questioned the adequacy of the 
September 1997 VA examination.  In this regard, the Board 
must consider the history of the disabilities as well as all 
regulatory provisions which are potentially applicable 
through the assertions and issues raised in the evidence of 
record as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Given these circumstances, the Board is of the 
opinion that another VA audiological examination for 
disability evaluation should be conducted in order to 
evaluate and more accurately assess the current severity of 
the veteran's bilateral hearing loss disorder.

In view of the foregoing, it is the opinion of the Board that 
further development is desirable to ensure that the record is 
adequate for an informed determination. Accordingly, the case 
is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identifies the names, 
addresses, and approximate dates of all 
VA and non-VA treatment he received 
recently for hearing loss.  With any 
necessary authorization from the veteran, 
the RO should obtain copies of pertinent 
treatment records identified by him, that 
have not been previously secured.  

2.  The veteran should then be afforded a 
VA audiological evaluation with 
audiometric studies to determine the 
current severity of his hearing loss.

3.  The RO must then review the veteran's 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, in accordance with the proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  In taking 
this action, the Board implies no conclusion; either legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 5 -


